DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I (claims 1-16) in the reply filed on 2/25/2022 is acknowledged. Claims 17-24 are withdrawn as directed to non-elected inventions.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: "support unit" in claim 15.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it’s being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Here, “support unit” is interpreted as requiring the structure(s) of rods (see fig. 3, para. 0077).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Examiner’s Comment
When the claims recite supplying a liquid to a substrate, the claims use the two words “toward” and “onto” interchangeably. If the two words have different meaning, such difference is not explained in the present application. But if the two words have the same meaning, then it’s recommended that applicant pick one of the two words and use it consistently throughout the claims.
Claim 11 has a typo in line 2 in the phrase “the second supply step is supplied from at the same nozzle.” The word “at” should be deleted.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 11, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites “a first supply step for rotating the substrate and supplying the processing liquid toward the substrate; and a second supply step for rotating the substrate and supplying the processing liquid onto the edge region of the substrate
Claim 11 recites “the same nozzle” at line 2 and “the nozzle” at line 2-3. There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites “a liquid level adjustment step” at line 1. It’s unclear if this is the same as the liquid level adjustment step already recited in claim 2. For examination purpose, it’s interpreted as the same step.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 13, 14, and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by OHNO (US PGPUB 20180138035).
Regarding claim 1, OHNO teaches a method for processing a substrate (cleaning and drying wafer W, see claims 5-9, para. 0002, 0032-35, 0063-71, fig. 5A-5D). OHNO’s method comprises: 
a liquid processing step (see para. 0032-34) for performing liquid processing on the substrate (wafer W) by supplying a processing liquid onto the substrate (see para. 0032-33, supplying liquids such as DIW and IPA on wafer W) in a liquid processing chamber (cleaning apparatus 2, para. 0033, fig. 1); 

a drying step (see para. 0063-69, fig. 5A-5D) for drying the substrate in the drying chamber (drying wafer W in supercritical processing apparatus 3, which comprises processing container 301, see para. 0063-69, fig. 2-3, 5A-5D), 
wherein in the transfer step (see para. 0035, 0071), a height of the processing liquid remaining on an edge region of the substrate is higher than a height of the processing liquid remaining on a central region of the substrate (wafer W is transferred in a state where paddles of the IPA are formed on the surface of the wafer W, see para. 0071; a person having ordinary skill in the art would understand this to mean that the IPA on wafer W has a paddle shape, i.e., a height of the IPA remaining on an edge region of wafer W is higher than a height of the IPA remaining on a central region of wafer W).
Regarding claim 13, OHNO teaches the method of claim 1. OHNO teaches wherein the processing liquid comprises an organic solvent (IPA, see para. 0034-35, 0071).
Regarding claim 14, OHNO teaches the method of claim 1. OHNO teaches wherein the processing liquid comprises isopropyl alcohol (IPA, see para. 0034-35, 0071).
Regarding claim 16, OHNO teaches the method of claim 1. OHNO teaches wherein in the drying step, the substrate is dried using a supercritical fluid (supercritical drying, see para. 0063-69, fig. 5A-5D).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over OHNO (as applied to claim 1), in further view of KOBAYASHI (US PGPUB 20150279708).
Regarding claim 2, OHNO teaches the method of claim 1. OHNO teaches wherein the liquid processing step comprises a liquid supply step for rotating the substrate and supplying the processing liquid toward the substrate (see para. 0033, supplying IPA to wafer W while rotating wafer W).
OHNO does not explicitly teach: “a liquid level adjustment step for stopping supplying the processing liquid and rotating the substrate after the liquid supply step.”
KOBAYASHI teaches a substrate processing method (abstract), just like the present application; thus KOBAYASHI is analogous. KOBAYASHI teaches a liquid supply step for rotating the substrate and supplying the processing liquid toward the substrate (supplying IPA to 
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify OHNO’s method to incorporate “a liquid level adjustment step for stopping supplying the processing liquid and rotating the substrate after the liquid supply step” (see KOBAYASHI), with reasonable expectation of reducing drying time, for several reasons. First, as KOBAYASHI explains, rotating the substrate after the IPA supply is stopped would reduce the thickness of the IPA film, which in turn would reduce the time required to remove that film (see para. 0223). Given this benefit, a person having ordinary skill in the art would’ve been motivated to incorporate such a liquid level adjustment step. Second, it’s well known in the art to have a liquid level adjustment step (for stopping supplying the processing liquid and rotating the substrate after the liquid supply step) in a substrate processing method (see KOBAYASHI). All the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR Int'l Co. v. Teleflex Inc.
In the resulting combination of OHNO and KOBAYASHI, the liquid level adjustment step would occur after the liquid supply step and before transfer step. As explained above, OHNO teaches that the liquid processing step (which comprises the liquid supply step) is followed by the transfer step, and KOBAYASHI teaches the liquid level adjustment step is performed after the liquid supply step. A person having ordinary skill in the art would understand that the liquid supply step and the liquid level adjustment step—which are parts of the liquid processing step—are performed in the same liquid processing chamber (e.g., OHNO’s cleaning apparatus 2), before the substrate is transferred out of the liquid processing chamber and into the drying chamber.
Regarding claim 3, the combination of OHNO and KOBAYASHI teaches the method of claim 2. The combination teaches “wherein in the liquid level adjustment step, a liquid level of the processing liquid on the substrate is controlled such that a height of the processing liquid on the edge region of the substrate is higher than a height of the processing liquid on the central region of the substrate.” As explained above, OHNO already teaches “wherein in the transfer step, a height of the processing liquid remaining on an edge region of the substrate is higher than a height of the processing liquid remaining on a central region of the substrate.” Moreover, KOBAYASHI teaches that in the film thickness reducing step (which corresponds to the recited “liquid level adjustment step”), the substrate is rotated at a speed of about 50-100 RPM (see para. 0221); this rotational speed falls within the range of rotational speed disclosed in the specification for performing the recited liquid level adjustment step (see specification of the present application at para. 0090, disclosing 10-100 RPM for performing the liquid level adjustment step). Therefore, in the combination of OHNO and KOBAYASHI, a liquid level of the IPA on the substrate in the liquid level adjustment step is controlled such that a height of the 
Regarding claim 4, the combination of OHNO and KOBAYASHI teaches the method of claim 2. As explained above, the combination teaches wherein the substrate is transferred from the liquid processing chamber to the drying chamber after the liquid level adjustment step. Although the combination does not explicitly teach the transfer step is performed “right after” the liquid level adjustment step, such timing is reasonably expected. The combination already teaches that: in the transfer step, the IPA on the substrate has a paddle shape (i.e., a height of the IPA remaining on an edge region of the substrate is higher than a height of the IPA remaining on a central region of the substrate); this transfer step is performed after the liquid level adjustment step; and the liquid level adjustment step involves rotating the substrate having the IPA thereon. Moreover, a person of ordinary skill in the art would understand that: the IPA’s paddle shape in the transfer step is created by rotating the substrate in the liquid level adjustment step (i.e., the centrifugal force acts upon the IPA in a direction from the substrate’s central region toward the substrate’s edge region); the substrate is not rotated in the transfer step, which means the centrifugal force does not act upon the IPA in the transfer step; in the absence of the centrifugal force, the excess IPA on the substrate’s edge region—IPA is not particularly viscous (just slightly more viscous than water) and has low surface tension—would flow back to the substrate’s central region over time. Therefore, in other to maintain the IPA’s paddle shape in the transfer step, a person of ordinary skill in the art would reasonably expect that the transfer step is performed “right after” the liquid level adjustment step.
Regarding claim 5, the combination of OHNO and KOBAYASHI teaches the method of claim 2. As explained above, the combination teaches a liquid supply step in which the substrate 
The combination does not explicitly teach that the rotation speed in the liquid supply step is different from the rotation speed in the liquid level adjustment step. But KOBAYASHI teaches that the substrate’s rotation speed in the liquid level adjustment step can be lower than the substrate’s rotation speed in the liquid supply step (see KOBAYASHI at fig. 19, substrate rotates at a higher rotation speed v4 in step S91 and then at a lower rotation speed v2 in step S93; see also KOBAYASHI at para. 0170-71, 0220-21). Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to further modify the combination of OHNO and KOBAYASHI such that the substrate’s rotation speed in the liquid level adjustment step is lower than the substrate’s rotation speed in the liquid supply step, with reasonable expectation of supplying IPA to the substrate, for several reasons. First, the purpose of the liquid level adjustment step is to slightly adjust the thickness of the IPA film (see KOBAYASHI at para. 0221), which means the substrate only needs to be rotated at a low rotation speed in the liquid level adjustment step. Second, it’s well known in the art that the substrate’s rotation speed in the liquid level adjustment step can be lower than the substrate’s rotation speed in the liquid supply step (see KOBAYASHI). All the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR, 550 U.S. at 415-421; MPEP § 2143, A. Having a lower rotation speed in the liquid level adjustment step, as 
Regarding claim 6, the combination of OHNO and KOBAYASHI teaches the method of claim 2. As explained above, the combination teaches a liquid supply step in which the substrate is rotated (see OHNO) and a liquid level adjustment step in which the substrate is rotated (see KOBAYASHI); this means the substrate inherently has a rotation speed in the liquid supply step and a rotation speed in the liquid level adjustment step.
The combination does not explicitly teach that the rotation speed in the liquid supply step is higher than the rotation speed in the liquid level adjustment step. But KOBAYASHI teaches that the substrate’s rotation speed in the liquid level adjustment step can be lower than the substrate’s rotation speed in the liquid supply step (see KOBAYASHI at fig. 19, substrate rotates at a higher rotation speed v4 in step S91 and then at a lower rotation speed v2 in step S93; see also KOBAYASHI at para. 0170-71, 0220-21). As explained above, it would’ve been obvious to a person having ordinary skill in the art to further modify the combination of OHNO and KOBAYASHI such that the substrate’s rotation speed in the liquid level adjustment step is lower than the substrate’s rotation speed in the liquid supply step, with reasonable expectation of supplying IPA to the substrate.
Regarding claim 7, the combination of OHNO and KOBAYASHI teaches the method of claim 2. As explained above, the combination teaches rotating the substrate and supplying the processing liquid (IPA) to the substrate; this means, given the rotation, the processing liquid is supplied to both the central region of the substrate and the edge region of the substrate. The combination also teaches in the liquid supply step the rotation of the substrate is slowly stopped (see OHNO at para. 0033), which means the substrate’s rotation speed is decreased over time. 
Regarding claim 8, the combination of OHNO and KOBAYASHI teaches the method of claim 7. As explained above, the second supply step is performed after the first supply step.
Regarding claim 9, the combination of OHNO and KOBAYASHI teaches the method of claim 8. As explained above, a rotation speed of the substrate in the first supply step is different from a rotation speed of the substrate in the second supply step.
Regarding claim 10, the combination of OHNO and KOBAYASHI teaches the method of claim 8. As explained above, a rotation speed of the substrate in the first supply step is higher than a rotation speed of the substrate in the second supply step.  
Regarding claim 12, the combination of OHNO and KOBAYASHI teaches the method of claim 8. The combination teaches “a liquid level adjustment step for stopping supplying the processing liquid and rotating the substrate after the second supply step.” As explained above, the combination teaches “a liquid level adjustment step for stopping supplying the processing liquid and rotating the substrate after the liquid supply step,” and the liquid supply step comprises the first supply step and the second supply step. Thus, the combination of OHNO and KOBAYASHI also teaches that the liquid level adjustment step is performed after the second supply step.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of OHNO and KOBAYASHI (as applied to claim 8), in further view of INOUE (US PGPUB 20080314870).
Regarding claim 11, the combination of OHNO and KOBAYASHI teaches the method of claim 8.
Although the combination does not explicitly teach “wherein the processing liquid in the first supply step and the second supply step is supplied from at the same nozzle,” using the same nozzle is reasonably expected. First, it’s conventional to use a nozzle to dispense liquid onto a substrate and OHNO already teaches using a nozzle to dispense fluid in the drying chamber (see para. 0044); thus, a person having ordinary skill in the art would reasonably expect that the processing liquid in the first supply step and the second supply step is supplied from a nozzle. Second, the first supply step and the second supply step are merely different temporal stages of the liquid supply step, wherein the first supply step is when the substrate has a higher rotation speed at an earlier time, and the second supply step is when the substrate has a lower rotation speed at a later time. In other words, the first supply step and the second supply step do not involve different nozzles, and a person having ordinary skill in the art would reasonably expect the same nozzle is used.
The combination also does not explicitly teach: “a position of the nozzle in the first supply step is different from a position of the nozzle in the second supply step.”
INOUE teaches a substrate processing method (see abstract), just like the present application; thus INOUE is analogous. INOUE teaches a nozzle (water supply nozzle 20, para. 0150-51) for supplying “water” onto a substrate, wherein the definition of “water” includes IPA (see para. 0120-21). INOUE teaches a first supply step (supplying “water” onto substrate W’s 
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify the combination of OHNO and KOBAYASHI to incorporate moving the nozzle when supplying the processing liquid (such that the nozzle’s position in the first supply step is different from the nozzle’s position in the second supply step), with reasonable expectation of supplying IPA to the substrate. It’s well known in the art to move the nozzle when supplying the processing liquid (see INOUE). All the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR, 550 U.S. at 415-421; MPEP § 2143, A. Moving the nozzle when supplying the processing liquid (such that the nozzle’s position in the first supply step is different from the nozzle’s position in the second supply step), as incorporated, would serve the same function as before (e.g., supplying a liquid onto the substrate), thus yielding predictable results.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over OHNO (as applied to claim 1), in further view of KIM (US PGPUB 20130025155).
Regarding claim 15
OHNO does not explicitly teach: in the drying step, “the edge region of the substrate excluding the central region of the substrate is supported by a support unit.”
KIM teaches a substrate processing method that comprises cleaning and drying a substrate (see abstract, fig. 11), just like the present application; thus KIM is analogous. KIM teaches a supercritical drying step in which the edge region of the substrate excluding the central region of the substrate is supported by a support unit (support member 4300 supports an edge region of substrate S, see fig. 4-6, 9-10, 13-16,  para. 0094).
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify OHNO’s method to use a support unit that supports the substrate by the substrate’s edge region (i.e., excluding the substrate’s central region), with reasonable expectation of supporting the substrate. It’s well known in the art that when drying a substrate, the edge region of the substrate excluding the central region of the substrate is supported by a support unit (see KIM). All the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR, 550 U.S. at 415-421; MPEP § 2143, A. Using a support unit that supports the substrate by the substrate’s edge region (i.e., excluding the substrate’s central region), as incorporated, would serve the same function as before (e.g., support the substrate), thus yielding predictable results.




Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, including:
US PGPUB 20160372320 to EMOTO teaches a liquid level adjustment step for stopping the supply of processing liquid (IPA) and rotating the substrate after the liquid supply step, wherein the processing liquid has a paddle shape and serves to protect the substrate (see step T4 in fig. 15D; see para. 0150);
US PGPUB 20160184870 to MIURA teaches a liquid level adjustment step for stopping the supply of processing liquid (IPA) and rotating the substrate after the liquid supply step (see fig. 6C-6D, para. 0110, 0115);
US PGPUB 20160096203 to KAI teaches decreasing substrate’s rotation speed as the IPA nozzle 32 moves from the substrate’s center to periphery (see para. 0058).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard Zhang whose telephone number is (571)272-3422. The examiner can normally be reached M-F 09:00-17:00 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.Z.Z./Examiner, Art Unit 1714  
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714